                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WALLACE D. COWARD,                            :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVIL ACTION NO. 21-CV-1619
                                              :
CITY OF PHILADELPHIA, et al.,                 :
     Defendants.                              :

                                             ORDER

       AND NOW, this 29th day of June 2021, upon consideration of Plaintiff Wallace D.

Coward’s Motion to Proceed In Forma Pauperis (ECF No. 5), his Prisoner Trust Fund Account

Statement (ECF No. 6), and his pro se Complaint (ECF No. 2), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Wallace D. Coward, #478448, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Warden of Philadelphia Industrial Correctional Center or other appropriate official to assess an

initial filing fee of 20% of the greater of (a) the average monthly deposits to Coward’s inmate

account; or (b) the average monthly balance in Coward’s inmate account for the six-month

period immediately preceding the filing of this case. The Warden or other appropriate official

shall calculate, collect, and forward the initial payment assessed pursuant to this Order to the

Court with a reference to the docket number for this case. In each succeeding month when the

amount in Coward’s inmate trust fund account exceeds $10.00, the Warden or other appropriate

official shall forward payments to the Clerk of Court equaling 20% of the preceding month’s

income credited to Coward’s inmate account until the fees are paid. Each payment shall refer to

the docket number for this case.
       3.      The Clerk of Court is directed to SEND a copy of this Order to the Warden of

Philadelphia Industrial Correctional Center.

       4.      The Complaint is DEEMED filed.

       5.      The Complaint is DISMISSED for failure to state a claim pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) for the reasons stated in the Court’s Memorandum as follows:

               a. Coward’s claims against CFCF and PICC, and his claims based on the loss of

                  his property at CFCF are DISMISSED WITH PREJUDICE, and

               b. Coward’s claims based on the events at PICC are DISMISSED WITHOUT

                  PREJUDICE to amendment in accordance with paragraph seven (7) of this

                  Order.

       6.      The Clerk of Court shall TERMINATE the following Defendants from the

docket: CFCF, PICC, and “Correction Officer” because all claims against those Defendants have

been dismissed with prejudice.

       7.      Coward may file an amended complaint within thirty (30) days of the date of this

Order as to those claims the Court has dismissed without prejudice. Any amended complaint

must identify all defendants in the caption of the amended complaint in addition to identifying

them in the body of the amended complaint and shall state the basis for Coward’s claims against

each defendant. The amended complaint shall be a complete document that does not rely on the

initial Complaint or other papers filed in this case to state a claim. When drafting his amended

complaint, Coward should be mindful of the Court’s reasons for dismissing the claims in his

initial Complaint as explained in the Court’s Memorandum. Upon the filing of an amended

complaint, the Clerk shall not make service until so ORDERED by the Court.
       8.      The Clerk of Court is DIRECTED to send Coward a blank copy of the Court’s

form complaint for a prisoner filing a civil rights action bearing the above civil action number.

Coward may use this form to file his amended complaint if he chooses to do so. 1

       9.      If Coward does not wish to amend his Complaint and instead intends to stand on

his Complaint as originally pled, he may file a notice with the Court within thirty (30) days of

the date of this Order stating that intent, at which time the Court will issue a final order

dismissing the case. Any such notice should be titled “Notice to Stand on Complaint,” and shall

include the civil action number for this case. See Weber v. McGrogan, 939 F.3d 232 (3d Cir.

2019) (“If the plaintiff does not desire to amend, he may file an appropriate notice with the

district court asserting his intent to stand on the complaint, at which time an order to dismiss the

action would be appropriate.” (quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir.

1976))); In re Westinghouse Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that the

district court did not abuse its discretion when it dismissed with prejudice the otherwise viable

claims . . . following plaintiffs’ decision not to replead those claims” when the district court

“expressly warned plaintiffs that failure to replead the remaining claims . . . would result in the

dismissal of those claims”).

       10.    If Coward fails to file any response to this Order, the Court will conclude that

Coward intends to stand on his Complaint and will issue a final order dismissing this case. 2 See

Weber, 939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his complaint may be



1
 This form is available on the Court’s website at
http://www.paed.uscourts.gov/documents/forms/frmc1983f.pdf.
2
 The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d
Cir. 1984), is inapplicable to dismissal orders based on a plaintiff’s intention to stand on his
complaint. See Weber, 939 F.3d at 241 & n.11 (treating the “stand on the complaint” doctrine as
distinct from dismissals under Federal Rule of Civil Procedure 41(b) for failure to comply with a
inferred from inaction after issuance of an order directing him to take action to cure a defective

complaint).

                                              BY THE COURT:

                                              /s/ Cynthia M. Rufe

                                              CYNTHIA M. RUFE, J.




court order, which require assessment of the Poulis factors); see also Elansari v. Altria, 799 F.
App’x 107, 108 n.1 (3d Cir. 2020) (per curiam). Indeed, an analysis under Poulis is not required
when a plaintiff willfully abandons the case or makes adjudication impossible, as would be the
case when a plaintiff opts not to amend his complaint, leaving the case without an operative
pleading. See Dickens v. Danberg, 700 F. App’x 116, 118 (3d Cir. 2017) (per curiam) (“Where a
plaintiff’s conduct clearly indicates that he willfully intends to abandon the case, or where the
plaintiff's behavior is so contumacious as to make adjudication of the case impossible, a
balancing of the Poulis factors is not necessary.”); Baker v. Accounts Receivables Mgmt., Inc.,
292 F.R.D. 171, 175 (D.N.J. 2013) (“[T]he Court need not engage in an analysis of the
six Poulis factors in cases where a party willfully abandons her case or otherwise makes
adjudication of the matter impossible.” (citing cases)).
